Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2020, has been entered.  


2.  	The response filed December 15, 2020, is acknowledged and has been entered.  Claims 1, 10, 13, 21-22, 29, 35, 41-42, 46-47, and 50-52 have been amended. Claim 20 has been canceled.

3.	Claims 1-6, 8-10, 12-13, 16, 18, 21-22, 25, 29, 31-36, 39 and 41-52 are pending in the application. 

4.    	Claim 39 had been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or non-elected species of invention, there being no allowable generic or linking claim.  

5.	Claims 1-6, 8-10, 12-13, 16, 18, 21-22, 25, 29, 31-36 and 41-52 are under examination.


Grounds of Rejection Withdrawn
6.	Applicant's amendments and/or arguments filed December 15, 2020, have obviated or rendered moot the grounds of rejection set forth in the previous Office action.

New Grounds of Rejection 

Claim Rejections - 35 USC § 103

7.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-6, 8-10, 12-13, 16, 18, 21-22, 25, 29, 31-36 and 41-52 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 2010/0303827 A1, of record), Lundin et al (Blood, 100(3):768-773, 2002), Abolhassani et al (JCI, 32:1180-1192, 2012) and Lindhofer, Horst (US 2012/0095192 A1, of record).
Sharma et al teach treating cancers, such as B cell leukemias and lymphomas which one of skill in the art would immediately envision as including acute leukemias and diffuse B-cell lymphoma, with CD19xCD3 bispecific antibodies in multiple doses by subcutaneous injection, which are T cell redirecting antibodies (see pages 1, 2, 6, 7, 59-68, 73-75  and 88).  Sharma et al teach that subcutaneous administration gives comparable serum concentration as compared to intravenous administration and treats cancer (see Figures 29-42). Sharma et al teach that the bispecific antibodies can be trifunctional as full-length antibodies that comprise an IgG Fc region which binds an Fc receptor (see pages 1-3). Sharma et al teach doses that include doses in the range of 10 micrograms to 10000 micrograms, repeating doses that are administered daily at the same dose or different dose which can exceed the previous dose by a factor of 2 or 3, etc. (see pages 73-75).  While Sharma et al do not recite how fast the intimal dose and/or the repeating dose are administered subcutaneously, the subcutaneous administration requires a single injection that would inherently occur within 30 minutes absent a showing otherwise as set forth in claim 21.  Notably, the Office does not have the facilities for determining how fast the subcutaneous administration of Sharma occurs, so in the absence of evidence to the contrary, the burden is upon the applicant to prove that such administration would not occur within 30 minutes.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Sharma et al teach administration of the CD19xCD3 bispecific antibodies in combination with the rituximab antibody, chemotherapy drugs or with glucocorticoids, i.e., glucocorticosteroids (see pages 71 Sharma et al teach the composition administered can be a liquid solution with 25 mM citrate buffer at a pH of 7.0 (see pages 17-20). 

Lundin et al teach treating B cell leukemia by administering an antibody subcutaneously as an initial dose and as subsequent doses (see abstract and page 769).  Lundin et al teach this give advantages such as patient self-adminstration and reducing health care cost for the system (see page 769 and 772).

Abolhassani et al teach that there are advantages for administering an antibody composition subcutaneously over intravenously (see abstract).

Lindhofer teaches treating cancers, by intravenously and/or subcutaneously administering a trifunctional, heterologous rat/mouse bispecific antibodies with a mouse-[VH-CH1,VL-CL]-human-IgG1/rat-[VH-CH1, VL-CL]-human-IgG1-hinge-human-IgG3*-[CH2-CH3] *=caucasian allotypes G3m (b+g), which is a T cell redirecting antibody with an IgG-line Fc region which has a binding site for an Fc receptor or by administering compositions thereof comprising a buffer (see entire document, e.g., pages 2-4 and 7).  Lindhofer teaches administration at a dose of 10 micrograms and repeating doses preferably every 2 days that increase by more than a factor of 1.5 (see page 3).
While Lindhofer does not recite how fast the initial dose and/or the repeating dose are administered subcutaneously, the subcutaneous administration requires a single injection that would inherently occur within 30 minutes absent a showing otherwise as set forth in claim 21.  Notably, the Office does not have the facilities for determining how fast the subcutaneous administration of Sharma occurs, so in the absence of evidence to the contrary, the burden is upon the applicant to prove that such administration would not occur within 30 minutes.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to treat B cell leukemia and diffuse B-cell lymphoma by subcutaneously administering CD19xCD3 trifunctional, heterologous rat/mouse bispecific antibodies with a mouse-[VH-CH1,VL-CL]-human-IgG1/rat-[VH-CH1, VL-CL]-human-IgG1-hinge-human-IgG3*-[CH2-CH3] *=caucasian allotypes G3m (b+g) as an initial dose and as subsequent doses in methods encompassed by the claimed methods.
One would have been motivated to subcutaneously administer both the initial dose and 
One would also have been motivated because the prior art recognized that a T cell redirected antibody needed to bind a tumor antigen for the cancer and Sharma et al teach that targeting CD19 would be appropriate for redirecting T cells to B cell leukemias and diffuse B-cell lymphomas, while Lindhofer evidences that heterologous rat/mouse bispecific antibodies with a mouse-[VH-CH1,VL-CL]-human IgG1/rat-[VH-CH1,VL-CL]-human-IgG1-hinge-human-IgG3*-[CH2-CH3] *=caucasian allotypes G3m (b+g) are a predictable solution for the structure of such T cell redirecting antibodies.  Similarly, combining cancer treatments was also commonly done in the art and the other limitations were also commonly used in treating cancer, such that one of skill in the art would not have found it inventive to predictably treat cancer using such combinations, compositions, or dosage schedules.  Here one of skill in the art would have been motivated to effectively treat the cancer and would have identified and used combinations deemed to have the best chance of treating each individual patient, which would vary depending on many factors that were known to the clinician and well within the ordinary skill in the art.  
Furthermore, the art taught T cell redirecting antibodies that treat cancer, so there was a reasonable expectation of success in treating B cell leukemias and lymphomas with CD19XCD3 heterologous rat/mouse bispecific antibodies with a mouse-[VH-CH1,VL-CL]-human IgG1/rat-[VH-CH1,VL-CL]-human-IgG1-hinge-human-IgG3*-[CH2-CH3] *=caucasian allotypes G3m (b+g) by subcutaneous administration for the initial dose and subsequent doses as suggested by the prior art.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-6, 8-10, 12-13, 16, 18, 21-22, 25, 29, 31-36 and 41-52 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-15 of US Patent 8,709,421 or claims 1-10 and 12-20 of US Patent 10,071,158 further in view of Sharma et al (US 2010/0303827 A1, of record), Lundin et al (Blood, 100(3):768-773, 2002), Abolhassani et al (JCI, 32:1180-1192, 2012) and Lindhofer, Horst (US 2012/0095192 A1, of record).
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
Claims 1-15 of US Patent 8,709,421 recite methods of treating cancer by administering a bispecific, trifunctional antibody that binds CD3 and CD19 subcutaneously in combination with a glucocorticoid (see e.g., claims 1, 8 and 10).
Claims 1-10 and 12-20 of US Patent 10,071,158 recite methods of treating cancer by administering a bispecific antibody that binds CD3 and CD19 subcutaneously in combination with a glucocorticoid (see e.g., claims 1, 7 and 9).
Sharma et al, Lundin et al, Abolhassani et al and Lindhofer, Horst teach and suggest methods set forth above.


Conclusion

11.	No claims are allowed. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,
Brad Duffy
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
September 9, 2021